Order                                                                                         Michigan Supreme Court
                                                                                                    Lansing, Michigan

  February 1, 2008                                                                                        Clifford W. Taylor,
                                                                                                                  Chief Justice

                                                                                                        Michael F. Cavanagh
                                                                                                        Elizabeth A. Weaver
                                                                                                               Marilyn Kelly
                                                                                                          Maura D. Corrigan
  130959(45)                                                                                            Robert P. Young, Jr.
  130967-130968                                                                                         Stephen J. Markman,
                                                                                                                       Justices


  TAMARA BRANCHE, Personal Representative
  of the Estate of Tommie Charles Tyson, Deceased,
                 Plaintiff-Appellee,
                                                                     SC: 130959
  v                                                                  COA: 266304
                                                                     Wayne CC: 04-425218-NH
  SINAI-GRACE HOSPITAL, a/k/a SINAI
  HOSPITAL OF GREATER DETROIT,
            Defendant-Appellant,
  and
  DANIEL J. WALZ, M.D.,
             Defendant.
  _______________________________

  TAMARA BRANCHE, Personal Representative
  of the Estate of Tommie Charles Tyson, Deceased,
                 Plaintiff-Appellee,
                                                                     SC: 130967, 130968
  v                                                                  COA: 266673
                                                                     Wayne CC: 04-425218-NH
  SINAI-GRACE HOSPITAL, a/k/a SINAI
  HOSPITAL OF GREATER DETROIT,
            Defendant-Appellee,
  and
  DANIEL J. WALZ, M.D.,
             Defendant-Appellant.
  ____________________________________

          On order of the Chief Justice, a stipulation signed by the attorneys for the parties
  agreeing to the dismissal of the applications for leave to appeal is treated as agreeing also
  to the dismissal of the motions for reconsideration and, so treated, the applications and
  motions are DISMISSED with prejudice and without costs.




                            I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                      foregoing is a true and complete copy of the order entered at the direction of the Court.
                            February 1, 2008                    _________________________________________
                                                                                Clerk